NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                        NO. CAAP-10-0000097


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


        CATIRINA GANITANO CAOILI, Plaintiff-Appellee, v.
               EDUARDO CAOILI, Defendant-Appellant

        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-D NO. 00-1-0642)


        ORDER APPROVING THE STIPULATION TO DISMISS APPEAL
          (By: Nakamura, C.J., Leonard and Ginoza, JJ.)

          Upon consideration of the Stipulation to Dismiss
Appeal, the papers in support, and the records and files herein,
it appears the parties settled the underlying family court matter
and agree to dismissal of the appeal.
          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved, and this appeal is dismissed. The parties shall bear
their own appellate costs and fees.
          DATED: Honolulu, Hawai#i, June 21 2011.




                                     Chief Judge



                                     Associate Judge



                                     Associate Judge